MEMORANDUM**
Kevin Keith Furlong appeals the district court’s judgment revoking supervised release and imposing a 24-month term of imprisonment, following his violations of special conditions set forth in his original sentence for possession of an unregistered firearm in violation of 26 U.S.C. §§ 5841 and 5861.
Counsel for Furlong has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that he is unable to find any grounds for relief, along with a motion to withdraw as counsel of record. Furlong has filed a pro se supplemental brief.
Our examination of the briefs and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief. Counsel’s motion to withdraw is therefore GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.